

115 HRES 1127 IH: Supporting the goals and ideals of a National Move Over Law Day.
U.S. House of Representatives
2018-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1127IN THE HOUSE OF REPRESENTATIVESOctober 16, 2018Mr. Biggs submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONSupporting the goals and ideals of a National Move Over Law Day.
	
 Whereas the House of Representatives wishes to recognize tow truck operators (as defined by the Federal Highway Workers Association Manual of Uniform Traffic Control Devices) as private sector responders;
 Whereas due to the increasingly high rate of distracted drivers on the roadway, the number of towing operators lost each year in the performance of their duties has tragically risen to an average of 60;
 Whereas nationally in 2017 the towing industry lost 46 towers, of which it is aware, in roadside collisions;
 Whereas every State has a move over law, which has correlated directly to a safer environment along our Nation’s roadsides for towers, law enforcement, first responders, and stranded citizens;
 Whereas these laws generally require motorists to move at least one lane over when there is an emergency or rescue activity taking place on the shoulder or side of the roadway; or, if unable to do so safely, to alternatively slow down and pass the scene with caution; and
 Whereas providing the towing industry and law enforcement an enhanced opportunity to inform the motoring public about these laws is critical to the public safety: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of a National Move Over Law Day;
 (2)urges the National Towing Foundation, as well as State and regional industry organizations, to spread awareness and promote the existence of, and adherence to, State move over laws; and
 (3)urges the National Towing Foundation, and similar State and regional organizations, to further educate the public on the dangers and loss of life if the provisions and requirements of State move over laws are not faithfully observed.
			